Bunn, J.
Appeal from an order of the district court for Hennepin county, granting a motion of defendant to enjoin proceedings for the collection of and to permanently stay execution upon a judgment in the action in plaintiff’s favor and against defendant. The judgment was rendered April 11, 1911. July 22, 1911, defendant was duly discharged in bankruptcy by the United States District Court.
The only question that merits any discussion is whether the judgment was released by the discharge in bankruptcy. It clearly, was, unless it was “a liability for obtaining property by false pretense or false representations,” under section 17, subd. 2, of the Bankruptcy Act.
The question of the nature of the liability represented by the judgment must be determined by a reference to the pleadings and decision in the case. The complaint alleged that plaintiff furnished defendant $2,000 upon representations and the agreement of defendant that it was to be invested in Canada lands, which defendant was, within ninety days, to purchase for plaintiff, and resell for him at a profit. The complaint alleged that defendant had failed to furnish the lands, or a conveyance of or contract for the same, though demanded. It also alleged that the representations made by defendant were false and fraudulent. In short, the complaint pleaded a good cause of action for breach of contract, and also, we will assume, a good cause of action for fraud. The relief demanded was judgment for the $2,000 so furnished to defendant.
On the trial, the court, of its own motion and without objection, submitted two special questions to the jury. A general verdict for *76plaintiff was returned for the $2,000 and interest, and the special questions were answered. One of the questions was as to whether defendant was guilty of fraud or deceit, whether he made false and fraudulent statements to plaintiff, and whether his purpose was intentionally fraudulent. This question was answered, “No.” This shows clearly that the jury found a breach of contract, but that there was no fraud. This finding is entirely consistent with the-pleadings, and conclusively settles the question as to the nature of the liability represented. by the judgment stayed. It was not a liability for obtaining money by false pretenses or false representations. As the debt was one that was provable in the bankruptcy proceedings, was actually scheduled in time for proof and allowance, and was not within the exceptions as to debts not affected by a. discharge, the conclusion follows that it was released by the discharge, and that the order perpetually staying execution on the judgment was correct. Cavanaugh v. Fenley, 94 Minn. 505, 103 N. W. 711, 110 Am. St. 382.
There is no merit in any of the numerous technical points urged by plaintiff. It was within the discretion of the trial court to receive oral evidence on the hearing of the motion. It was also discretionary to require the jury to answer special questions, in addition to returning a general verdict. We have considered the other-assignments of error, and find none of them well taken.
Order affirmed.